Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 10/29/2021

Claims pending	1-25 
Claims withdrawn	3-21
Claims currently under consideration	1,2,22-25 


Priority
This application has a filing date of 03/13/2019 and has PRO 62/642,422 filed 03/13/2018.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/29/2021 is acknowledged.
Claim 3-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021
	The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riccelli et al (2001 Nucleic Acids Research 29:99-1004) as evidenced by Wardle et al (2008 Nucleic Acids Research 36:705-11)
In so far as any oligonucleotide sequence can act as a primer binding site or unique identifier or Riccelli et al teach throughout the document and especially the abstract and figure 1, a library of antenna oligonucleotides referred to as 32-Hairpin and 16-Hairpin, each antenna oligonucleotide comprising: a partially-double-stranded hairpin structure having a loop region and a single stranded 3' end; a primer-binding sequence at the 3' end of the hairpin structure; a sequence 5' of the primer-binding sequence comprising an unique antenna identifier (UAI) sequence, wherein such UAI sequence is part of or partially part of the single stranded 3' end and/or is part of the double stranded region, and wherein each antenna has a particular UAI sequence; a double-stranded sequence comprising a universal hybridization sequence; a double-stranded palindromic sequence (e.g. TA residues 2-3); a deoxyuridine modification that terminates polymerization between the palindromic sequence and the loop region of the hairpin, as evidenced by Wardle et al (cf penultimate paragraph of p 707); and finally a biotin binding moiety on the loop region for labeling biological modules.


s 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belhocine et al (US PG-Pub 20200248176).
Belhocine et al teach throughout the document and especially paragraph 0159-61 describing figure 8, various oligonucleotide barcode beads for analyzing single cells with a plurality of first oligonucleotides, wherein each of said first oligonucleotides may include: a cleavable linker directly attached to the bead; a protein linking moiety; a cell barcode sequence, wherein the cell barcode sequence is the same across all oligonucleotides on said bead, but varies among the oligonucleotides on any other individual bead; and/or a universal hybridization sequence; plus optionally a plurality of second oligonucleotides on said bead. See also paragraph 0177. Said second oligonucleotides may comprise: a linker directly attached to the bead; the cell barcode sequence; and an oligonucleotide redundant sequence for capturing polyadenylated mRNAs and priming reverse transcription. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22,24 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Belhocine et al (US PG-Pub 20200248176) in view of Kim (US PG-Pub 20150051113).
Belhocine et al is relied on as above and additionally in paragraph 0167 Belhocine et al teach the chemical, enzymatic and photo- cleavage of claim 23 lines 1-2.
Belhocine et al do not teach a click chemistry functional group configured to covalently link to proteins such as recited in claim 23 lines 3-4.
Kim discloses throughout the document and especially the tile and paragraph 0040, nucleotide analogs bearing click chemistry functional groups for covalent attachment to proteins.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the nucleotides for click chemistry of Kim onto oligonucleotide barcode beads such as disclosed by Belhocine et al
One of ordinary skill in the art would have been motivated to have incorporated the nucleotides for click chemistry of Kim onto oligonucleotide barcode beads such as disclosed by Belhocine et al in the interest of preparing protein conjugates in high efficiency and specificity for downstream applications, benefits noted by Kim in paragraph 0004-5.
One of ordinary skill in the art would have had a reasonable expectation of success in incorporating the nucleotide analogs of Kim into the oligonucleotide barcodes such as disclosed by Belhocine since Kim, likewise in paragraph 0040, indeed expressly suggest such an application thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 2 recites the broad recitation of " wherein the single stranded sequence comprises a modification before the double stranded region of the hairpin structure that weakens DNA hybridization after primer binding to the primer 
Similarly, claim 25 recites the narrower recitation of " wherein the second oligonucleotide linker is chemically-cleavable, enzymatically cleavable, or photocleavable” and the claim also recites " preferably, wherein the second oligonucleotide linker is differentially cleavable as compared to the first oligonucleotide linker, whereby each linker is capable of cleavage at experimentally defined times” which is the broader statement of the limitation.
Alternatively, regarding claims 2 and 25, the term "preferably” renders the claims indefinite because it is unclear whether the limitations following the term constitute the metes and bounds of the claim or not are part of the claimed invention.  See MPEP § 2173.05(d).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639 
12Feb2022 2:08 pm